Citation Nr: 0012380	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) with 
secondary dysthymia.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from November 1965 to 
September 1968.  

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO granted entitlement 
to service connection for PTSD with secondary dysthymia with 
assignment of an initial evaluation of 70 percent effective 
from December 17, 1997; denied entitlement to service 
connection for tinnitus, and granted entitlement to a 
permanent and total disability rating for pension purposes, 
also effective from December 17, 1997.

In July 1999 the RO found clear and unmistakable error in the 
September 1998 rating decision wherein the date of the grant 
of service connection for PTSD with secondary dysthymia and 
for nonservice-connected pension benefits had been made 
effective December 17, 1997, and corrected this to December 
8, 1997.  The RO also granted entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) effective December 8, 1997.

In a letter dated November 4, 1999, the RO informed the 
veteran of the award of the TDIU; and said that if he was 
satisfied with this decision, he was to return the Appeal 
Status Election in an enclosed prepaid envelope.  The RO 
further informed the veteran that unless the Election was 
returned, it would be assumed that this rating action had not 
satisfied his appeal in that regard.  No response was 
recorded from the veteran; the RO issued a Supplemental 
Statement of the Case on the increased rating issue.  The 
representative, in his December 1999 statement in support of 
the veteran, construed the issues for appellate review as 
limited to service connection for tinnitus and a 100 
schedular evaluation for PTSD with secondary dysthymia.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) on both pending appellate issues.  



FINDINGS OF FACT

1.  Since December 8, 1997, PTSD with secondary dysthymia may 
be reasonably considered to have more nearly approximated 
than not the rendering of the veteran totally impaired from 
both an occupational and social standpoint. 

2.  The claim of entitlement to service connection for 
tinnitus is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD with 
secondary dysthymia are met from December 8, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).

2.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 (1999).

Disability evaluations of service-connected disabilities are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  




The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The schedular criteria for evaluation of psychiatric 
disabilities including PTSD with dysthymia were revised 
effective November 7, 1996.  As the veteran's claim for 
service connection for PTSD with secondary dysthymia was 
received on December 8, 1997, the criteria effective prior to 
November 7, 1996 are not applicable to the veteran's claim.

Under the revised criteria, a 100 percent evaluation may be 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The veteran served on active duty from November 1965 to 
September 1968.  His 201 file confirms that as a forward 
observer radio operator in an 81 mm. U.S. Marine Corps mortar 
platoon, he participated in several cited specific combat 
operations against insurgent forces while in Vietnam from 
April 13, 1967 to May 3, 1968.

VA clinical records show that the veteran became homeless in 
about December 1996.  He also stayed a brief time with a 
friend after completing a two-week domiciliary detoxification 
program, his 4th such chemical dependency treatment program 
effort.  He was said to have been depressed for years but had 
not sought care.

Since that time, the veteran had been under concentrated 
psychiatric care on virtually a continuous basis.  He had 
struggled with sobriety with regard to both alcohol and 
drugs.  As he had been able to become sober for periods of 30 
days or longer, additional therapy programs had been 
instituted to seek to ensure that he was supported on 
recovery, minimize his risk of relapse and assist him into 
entering an intensive outpatient program.  

On one report dated in September 1997, the Global Assessment 
of Functioning (GAF) was said to be 45.  The veteran had said 
that he wanted to try to get his life back on track.  He had 
been very depressed and had thought of suicide.  He had been 
homeless for about 4-5 months.  He said that he had been 
clean and sober for 14 years with the exception of 3 limited 
relapses.

The VA clinical records show that the veteran was scheduled 
to have entered a domiciliary on October 8, 1997.  At a time 
apparently just before that admission, his GAF was said to be 
40.  

Progress notes thereafter show that he had had considerable 
immediate problems with the break up of a long standing 
marriage, child custody difficulties and a battle with 
substance abuse.  He had been fired from his job of 13 years.  
He said that he had not actually attempted suicide, but when 
he overdosed, he had not really wanted to continue to live. 

A progress report apparently dated in January 1998 shows the 
veteran expressed his feelings of hopelessness most of the 
time.  He had depressed mood (described as no better than 3 
on a scale of 1 to 10) and restricted affect.  He looked like 
he was about to cry, but held back and regained control 
during the interview.  Thoughts were sequential and logical, 
and he denied hallucinations.  His son was now in a foster 
home and had been made a ward of the court; his daughter 
lived with his ex-wife.  He expressed much guilt over the 
family situation.  Memory however was decreased after 5 
minutes, and he was unable to concentrate on spelling.  GAF 
was felt to be 55.  The examiner diagnosed PTSD and major 
depression; his alcohol, cocaine and cannabis dependence were 
all in early full recovery, and his methamphetamine 
dependence was in full recovery.

Another clinical notation apparently from January 1998 shows 
that the veteran had always taken to drink in the past when 
he had symptoms of depression and PTSD, both of which he had 
had to some degree since Vietnam.  He indicated that he had 
nightmares of the war several times a week, hyperarousal, 
intrusive thoughts, decreased concentration, difficulty with 
relationships and problems trusting people.  

The veteran did not want to talk about any of it.  He said 
that since he had stopped drinking and using drugs, his 
depression had gotten worse.  He reported decreased self 
esteem, depressed mood, a lack of libido, decreased energy, 
initial, middle and terminal insomnia with getting 2-4 hours 
of sleep per night, hopelessness most of the time; and 
decreased concentration as well as memory.

Clinical notations show that in the following two months the 
veteran was tried on various medications with varying degrees 
of success.  He had a brief lapse into drinking when he was 
unable to sleep in March 1998.  He had anxiety, intrusive 
thoughts, trouble concentrating and a headache along with 
startle response and avoidance.  He also developed some 
irregular heart beat symptoms which increased his anxiety and 
back pain, both of which were treated as required.  In April 
1998 he stayed briefly with friends and then was again 
homeless for a time.

A July 1998 VA psychiatric examination report shows the 
veteran had blunted affect and complained of chronically 
dysphoric and anxious mood.  He admitted to homicidal 
ideation before quitting his last job in 1996.  His speech 
was clear and goal oriented.  He seemed well oriented but was 
felt to have chronic and severe symptoms of PTSD with 
secondary symptoms of dysthymic disorder.  He was happy that 
his son was no longer a ward of the court but staying with 
his ex-wife.  It was noted that although he had a long 
history of polysubstance abuse, he was then sober and had 
been for a time except for a brief alcohol-only related 
relapse in March 1998.  

The veteran had a long history of abnormal conduct including 
arrests for driving while under the influence as well as 
getting into fights.  He had shown bad judgment with regard 
to his substance abuse choices in the past.  He had markedly 
diminished interest in a number of subjects, daily intrusive 
thoughts and frequent dreams.  He exhibited general numbing 
tendencies when confronted with war-related stimuli, and 
avoided such.  He would become intensely distressed when 
exposed to war-like events.  He had a feeling of detachment 
from others and restricted range of affect.  


The veteran also had persistent symptoms of increased arousal 
such as falling or staying asleep when not taking 
psychotropic drugs, anger outbursts, hypervigilance, and an 
exaggerated startle response.  He had been depressed more 
days than not in the past 4 years, and had problems with 
insomnia, low self esteem, and hopelessness. 

The psychiatrist diagnosed chronic and severe PTSD and 
secondary dysthymic disorder with a GAF of 41.  A Social and 
Industrial Survey (SIS) from June 1998 was associated with 
this report showing the history of social and industrial 
situation, the veteran's current homelessness, at a 
domiciliary and sometimes with friends.  His marital and 
other social circumstances were described in detail and were 
consistent with the evidence recited above.

Clinical reports from the remainder of 1998 show ongoing 
efforts on the part of the veteran to undergo psychiatric 
care, take medications and participate in therapy.  There is 
no notation of a GAF in that context.

An employment information statement signed in December 1998 
and received by the RO in January 1999 shows the veteran 
reported he had last worked in August 1997.  He reported 
occupational experience as a cabinet maker.  He indicated he 
had completed one year of college.

A report of treatment in July 1999 shows the veteran had 
become involved in an altercation at which time he struck a 
friend.  His PTSD had reportedly flared up, and he had 
experienced flashbacks, was extremely depressed in mood, and 
was suicidal.  He said he would like to throw himself in 
front of a car.  He had resorted to drinking.  His GAF was 
felt to be 30 on admission and 50 at discharge.  The 
diagnoses for the 50 year old veteran remained as PTSD and 
dysthymia or depression.


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well grounded under 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The veteran's contentions concerning the severity of his PTSD 
with secondary dysthymia (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

In the instant case, the appellant is technically not seeking 
an increased rating since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the Board 
noted earlier, in initial rating cases, separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  In the case 
at hand, the Board finds that a staged rating is not 
appropriate, and as is apparent below, the evidentiary record 
supports an initial 100 percent schedular rating.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Since the veteran's claim was filed 
in December 1997, introduced into the record are ongoing VA 
outpatient records, as well as a comprehensive industrial-
related assessment and other evaluations and several 
excellent VA psychiatric evaluations as well as a report of 
hospitalization.   The aggregate of this evidence provides a 
sound basis for rating the veteran.  




Accordingly, the Board is also satisfied that all relevant 
facts have been properly developed to their full extent and 
that VA has met its duty to assist.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).

It is noted that while the veteran currently carries a 
primary diagnosis of PTSD with secondary dysthymia, recent 
examination has specifically concluded that all other 
psychiatric symptoms are associable therewith.  Accordingly, 
he is ratable on the basis of the total mental health 
picture.  

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  

The veteran last worked in August 1997, some four months 
prior to his application for VA compensation benefits.  His 
work was predominantly as a cabinet maker, albeit he admits 
to having had 35-40 jobs in that area of expertise, and that 
several of his job terminations were due to his psychiatric 
problems and an inability to get alone with supervisors, etc.  
His on-the-job behavior has included numerous outbursts and 
confrontations.  

The veteran has virtually no friends and little or no social 
life.  He is estranged from his wife and others in his family 
including children, having verbally abused them in the past, 
although clearly having some insight into why they prefer not 
to associate with him. 



The veteran has sleep disturbance, anger, and periodic 
suicidal ideation.  Most VA psychiatric examiners and social 
workers have assessed him as having significant problems in 
both social or work environments.  It is acknowledged that he 
has a history of polysubstance abuse, including both drugs 
and alcohol, but has made an effort to acquire sustained 
sobriety, and this is not now shown to be a prevailing factor 
in his social and industrial incapacitations.  

The Court has indicated that GAF scores are an important 
measure of relative impairment.  In this case, during the 
period herein concerned, the veteran's GAF's have been 
described on a periodic basis as at levels fluctuating from 
lows of 30 to rare highs of 55, with the decided majority of 
them being in the 30-40 levels, reflecting more than merely 
serious inability to function in any capacity, and entirely 
consistent with his symptoms.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, are such that he is 
virtually isolated in society.  

As stated above, with regard to social relationships, the 
veteran has a long standing history of sorely limited 
interaction with anyone.  He has recently been homeless, and 
on occasion resided in a domiciliary, although he apparently 
has at least one friend with whom he may stay when in a 
transient state from such a facility.  Nonetheless, the 
veteran is seemingly totally dependent on medications to keep 
him under even a modicum of control.  He has unfortunately 
discovered that when he is sober, he becomes much more 
depressed.

In the more important area of occupational adaptability, the 
Board notes the lack of a successful job history, and the 
psychiatric, psychological, and social worker expert opinions 
that he is and has been unable to work by virtue of his 
service-connected psychiatric symptomatology.  


Even with trial regimens of various medications, the 
examiners have repeatedly noted there is inability on the 
veteran's part to relate to people, extremely poor 
concentration, depression, nightmares, flashbacks and other 
symptoms, all of which tend to reflect that he is a poor 
candidate for even the most minimal kind of employment.  The 
theoretical clinical assessment has seemingly been 
practically confirmed by his recent lack of success in 
employment.  

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of the 
veteran's attendant evaluating competent professionals.  They 
find that the veteran is virtually unable to acclimate 
himself in any interpersonal environment which certainly 
includes a structured industrial environment.  And while he 
has some evidence of periodic physical problems of one sort 
of another, evaluators have found that his mental disability 
is predominantly responsible for his social and occupational 
impairments at present.

From a review of the record it is inconceivable that the 
veteran could soon if ever return to a structured environment 
in view of his long standing inability to withstand even the 
pressures of his lifestyle which has involved an erratic 
employment history, broken and abusive marriage, and during 
the last several years no meaningful social or industrial 
interaction. 

The current 70 percent schedular evaluation contemplates mere 
deficiencies in occupational and social endeavors.  The above 
described clinical history is reflective of total social and 
industrial impairment contemplated in the 100 percent 
evaluation.  The veteran certainly suffers from depression 
and suicidal ideation contemplated in the current 70 percent 
evaluation.  However, the record shows that he is in 
persistent danger of hurting himself due to having overdosed.  
While the veteran has denied ever having made an attempt at 
suicide. he still acknowledges having overdosed with the 
desire of not wanting to live.  In the Board's opinion this 
is reflective of impairment in thought processes. The 
veteran, with respect to suicidal ideation clearly presents a 
confused picture and such is more consistent with the 100 as 
opposed to the current 70 percent evaluation.



The 100 percent evaluation requires inappropriate behavior.  
The July 1998 VA special psychiatric report shows the 
examiner specifically took cognizance of what he described as 
the veteran's long history of abnormal conduct.  Again, the 
veteran's clinical picture more closely approximates the 
criteria requisite for the 100 percent evaluation.  38 C.F.R. 
§ 4.7.

While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, has symptoms which more nearly approximate that of total 
occupational and social impairment, all of which are 
contemplated in the 100 schedular evaluation.

For the foregoing reasons, the Board finds that since 
December 8, 1997, the veteran's overall disabling 
symptomatology due to PTSD with secondary dysthymia has more 
closely approximated the level of impairment contemplated in 
the 100 percent evaluation under the current criteria for 
rating psychiatric disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (effective 
since November 7, 1996).


II.  Entitlement to service connection for tinnitus.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998). 

In fact, the Court has further recently held that VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  See, Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Satisfactory lay or other evidence of an injury or disease 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of incurrence or 
aggravation. 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); see 
Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991).  

In Caluza, op., cit., the Court has described what is 
"satisfactory evidence" as relates to 38 U.S.C.A. § 1154(b), 
i.e., "satisfactory lay or other evidence". "Satisfactory 
evidence" has been interpreted in different contexts to mean 
everything from evidence which convinces "beyond a reasonable 
doubt" or "to a reasonable certainty".  

In Zarycki v. Brown, 6 Vet. App. 91, 100 (1993), the Court 
indicated a middle path when it seemed to equate 
"satisfactory" evidence, in the context of section 1154(b), 
38 C.F.R. § 3.304(f), and VA's Adjudication and Procedure 
Manual, M21-1, with "credible" evidence, i.e., if the Board 
determines that lay testimony is satisfactory, e.g., 
credible.  However, such a definition must not be applied in 
a way that would deprive section 1154(b) of effect, 
specifically that the claimant's lay evidence prevails unless 
it is rebutted by "clear and convincing evidence to the 
contrary".  In that context, clear and convincing evidence is 
a higher evidentiary standard than the preponderance-of-the-
evidence standard imputed by the benefit-of-the-doubt rule, 
because the evidence must be in equipoise before the benefit 
of the doubt applies. See Olson, supra.  

"When 'interpreting a statute, the Court will not look merely 
to a particular clause in which general words may be used, 
but will take in connection with it the whole statute'".  
Kokoszka v. Belford, 417 U.S. 642, 650 (1974) (quoting other 
cases).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing numerous cases and examples). 
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992).  

In determining whether documents submitted by a veteran are 
"satisfactory" evidence under section 1154(b), a VA 
adjudicator may properly consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran. 

The Court, however, in several cases [including Caluza at 
507], has not held that invocation of section 1154(b) 
automatically results in an award of service connection.  It 
does not absolve a claimant from submitting a well-grounded 
claim for service connection.  

Although section 1154(b) relaxes the evidentiary requirement 
as to the evidence needed to render a claim well grounded, 
that section deals only with the occurrence of an event, 
i.e., "whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required."  See also Robinette v. Brown, op. cit. 
(layperson's account of what physician told him did not 
constitute "medical" evidence in context of determination of 
well-groundedness because "medical" nature of such evidence 
was too attenuated and unreliable).

Of course, the Secretary is not required to accept every bald 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background and Analysis

In service, the veteran was exposed to the loud noises of a 
combat environment.

Immediately after his return from Vietnam, the veteran was in 
an automobile accident.  Service medical records show that 
the veteran was hospitalized in May 1968 at which time he was 
found to have sustained a basilar skull fracture.  He had 
been brought into the VA facility from a local private 
facility with normal findings except for the left palmomental 
reflect and a linear left parietal to basilar skull fracture 
with slight bleeding from the left ear.  It was noted by the 
examiner that he was unable to hold his left upper eyelid 
shut and while there was no gross decrease in hearing acuity 
noted, there was blood in the left middle ear.  On further 
neurological evaluation of the cranial nerves, there was left 
focal weakness involving the upper lid, frontal and left lip.  
There appeared to be no motor loss except for that involving 
the left 7th nerve.  

Impression was left 7th nerve (lower motor) loss and blood in 
the middle ear.  He was seen on several subsequent occasions 
through the summer of 1968 with complaints of post-traumatic 
headaches which were aggravated by loud noises.  He was given 
light duty Class VI (no rifle range or exposure to loud 
noises). 

The September 1968 separation examination report shows the 
veteran was noted to have a small scar on the left frontal 
area.  His hearing acuity was not measured by audiogram, but 
was reported as 15/15, by whispered and spoken voice.

On his initial claim, filed on a VA Form 21-4138 in December 
1997, the veteran stated that his ears still ring from the 
concussion of mortar rounds exploding around him.  

Post-service VA records show several recent instances where 
the veteran reported that he had experienced a skull fracture 
as a young man in service.  He has repeatedly complained that 
he has had continued headaches.  




Recent clinical reports have shown ongoing complaints of 
tinnitus and reported history of exposure to noise in service 
as well as a skull fracture as a result of an inservice 
accident.  While tinnitus has been diagnosed, an opinion is 
not of record from any medical expert that specifically ties 
the veteran's tinnitus to anything of service origin.  

Nonetheless, as a combat veteran, he argues that he has had 
tinnitus ever since the inservice acoustic and head traumas, 
and that the current problems are due thereto.  While he is 
precluded from drawing the medical conclusions in the latter 
instance, he is permitted under 38 U.S.C.A. § 1154(b) to 
assert the former as an observation.  Moreover, tinnitus is 
one of those subjective elements which may be due to any 
number of things, including head trauma and acoustic trauma, 
among others.

The Board having determined that the veteran's claim for 
service connection for tinnitus is well grounded, the Board 
must now proceed to a remand of the case to the RO for 
further evidentiary development and adjudicative procedures 
prior to the Board's consideration of the claim on the 
merits. 


ORDER

Entitlement to a 100 percent schedular rating for PTSD with 
secondary dysthymia is granted from December 8, 1997, subject 
to regulatory criteria governing the payment of monetary 
awards.

The veteran having submitted a well-ground claim of 
entitlement to service connection for tinnitus, the appeal is 
granted to this extent only.





REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted above, the veteran's claim of entitlement 
to service connection for tinnitus is well grounded.  The 
Board is of the opinion that the veteran must be given an 
opportunity to submit any additional evidence which he feels 
may be helpful to the outcome of his appeal.  Additionally, a 
contemporaneous examination with a definitive opinion on 
whether the currently diagnosed tinnitus is the result of 
service head and/or acoustic trauma would materially assist 
in the adjudication of the claimant's appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to service connection for tinnitus pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records pertaining to his treatment for 
tinnitus since service.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports relating to tinnitus and related 
pathology, evaluations and care.

2.  The RO should arrange for VA 
examinations of the veteran by an ear, 
nose, and throat specialist, and an 
audiologist or otolaryngologist who have 
not previously seen him or treated him 
for the purpose of ascertaining the 
nature, severity, and etiology of his 
tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated by the 
examiners in this regard.  Any further 
indicated special studies should be 
conducted.  


The examiners must be requested to 
express an opinion as to whether it is at 
least as likely as not that tinnitus is 
secondary to the service documented 
trauma to the head and/or acoustic trauma 
in service.  Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should reconsider 
the issue of entitlement to service 
connection for tinnitus.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

